Citation Nr: 1618950	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-34 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder, not otherwise specified.

2.  Entitlement to service connection for traumatic brain injury (TBI) with vertigo, nausea and headaches.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for a thoracolumbar spine disability.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to service-connected disability.

9.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to service-connected disability.

10.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for tinnitus.

13.  Entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to October 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the St. Petersburg, Florida RO.

The matters of the rating for PTSD and service connection for bilateral peripheral neuropathy of both upper and both lower extremities, bilateral hearing loss and tinnitus are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have sustained a TBI in service, and current residuals of such injury are not shown.

2.  The Veteran is not shown to have (or during the pendency of the instant claim to have had) COPD.

3.  The Veteran's service and postservice treatment records are silent regarding a sleep disorder; he is not shown to have/or have had obstructive sleep apnea (OSA).  

4.  The Veteran's cervical spine injury was acute, and resolved; a chronic cervical spine disability was not manifested in service; cervical spine arthritis was not manifested in his first postservice year; and no diagnosed cervical spine disability is shown to be related to his service.

5.  The Veteran's back injury in service is shown to have been acute, resolving therein; a chronic thoracolumbar spine disability was not manifested in service; thoracolumbar spine arthritis was not manifested in the Veteran's first postservice year; and no current thoracolumbar spine disability is shown to be related to his service.

6.  Diabetes mellitus was not manifested in service or in the first year following the Veteran's discharge from service, and is not currently shown.

7.  Erectile dysfunction was not manifested in service and is not shown to be related to the Veteran's service or to have been caused or aggravated by a service-connected disability.

8.  A left hand disability was not manifested in service, and the preponderance of the evidence is against findings that the Veteran has such disability, and that any such disability may be related to his service.  


CONCLUSIONS OF LAW

1.  Service connection for TBI with vertigo, nausea and headaches is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Service connection for COPD is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  Service connection for sleep apnea is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

4.  Service connection for a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

5.  Service connection for a thoracolumbar spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

6.  Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (a)(e) (2015).

7.  Service connection for erectile dysfunction (ED) is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

8.  Service connection for a left hand disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence in July 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) are associated with his record, and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in July 2011, and an October 2011 addendum.  As will be discussed in greater detail below, the Board finds the examination and opinion reports to (cumulatively) be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration,:  Whether (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claims seeking service connection for COPD and sleep apnea, the low threshold of McLendon has not been met as there is no evidence that either disability was manifested during the Veteran's active service, and no evidence that either may be related to his service.  Therefore, a VA examination to secure a medical nexus opinion in the matters is not necessary.  The Veteran has not identified any evidence pertinent to these matters that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include diabetes and arthritis), may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for arthritis and diabetes). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A nexus to service may be established by showing continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Certain chronic diseases (to include type 2 Diabetes Mellitus and early-onset peripheral neuropathy) may be presumed service-connected (as due to exposure to herbicides/Agent Orange), if manifested to a compensable degree in a Veteran who service in Vietnam during the Vietnam Era (or is shown to have otherwise been exposed to herbicides in service).   38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

TBI with vertigo, nausea and headaches

The Veteran contends that he has current residuals of a TBI in service (sustained in an automobile accident therein), to include vertigo, nausea and headaches.

The Veteran's STRs show that he was involved in an automobile accident in October 1966 and treated by a civilian doctor.  He complained of shooting back pains and headaches and was released to duty.  The remaining STRs are silent for any complaints, findings, treatment or diagnosis related to the automobile accident.  On October 1967 service separation examination, the head and neurologic findings were normal on clinical evaluation; in contemporaneous medical history, he reported frequent or severe headaches, eye trouble, and ear/nose/throat trouble.

Postservice treatment records are silent for complaints related to the automobile accident in service.  For example, on May 2008 VA treatment, the Veteran denied vertigo and nausea.

On July 2011 VA examination, the Veteran reported that he was in a motor vehicle accident in October 1966.  He believed he lost consciousness for approximately one minute, but was not sure.  He reported dizziness but could not remember if he had immediate memory loss; he went to a hospital and was given Darvon with no other treatment.  He reported having headaches through the years due to cervical spine pain, noting that he had headaches prior to service, but they were not as severe.  He reported ongoing daily vertigo and associated nausea, with no current treatment.  The examiner opined that the initial injury [in an automobile accident in service] was mild in severity.  The Veteran reported having three headaches per day, moderate to severe, lasting several hours; he reported nausea, photophobia and phonophobia but denied vomiting.  He reported sensory changes of both hands and left hand weakness.  He reported nightly sleep disturbance, severe fatigue, moderate memory impairment, decreased attention, difficulty concentrating, and restlessness.  Decreased sensation in the left side of the face and left amblyopia were noted to have pre-existed the motor vehicle accident.  Following examination, the examiner opined there was no objective evidence of a TBI.  The examiner stated that the STRs, including progress notes from the motor vehicle accident and separation examination, do not reveal any evidence of TBI.

On August 2013 consultation and examination, chiropractor Dr. Yocom opined that the Veteran suffers from two or more episodes per week of migraine headaches related to service with an average duration of two to twelve hours.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a diagnosis of TBI (or residuals of such injury).  See 38 U.S.C.A. § 1110.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis or treatment for any TBI or residuals thereof.  STRs do not show a TBI when the automobile accident in service occurred, and postservice treatment records do not mention TBI prior to 2011; as cited above, the 2011 VA examiner opined that there was no objective evidence of TBI on examination or in the STRs.  Significantly, the Veteran has not identified any physician who assigned him a diagnosis of TBI, or who provides him treatment for such disability.  Accordingly, there is no valid claim of service connection for TBI.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for TBI; accordingly, it must be denied.  The Board has considered the doctrine of reasonable doubt; as the preponderance of the evidence is against the Veteran's claim, the doctrine does not apply.  

COPD

The Veteran contends that he has COPD that was incurred in or caused by service.  His STRs are silent for any respiratory complaints, findings, treatment or diagnosis.  On October 1967 service separation examination, his lungs and chest were normal on clinical evaluation.

On February 2004 VA treatment, the Veteran reported smoking 5 or 6 cigarettes per day; he denied cough, hemoptysis, wheezing or shortness of breath.  On May 2008 VA treatment, he denied cough, hemoptysis, wheezing or shortness of breath.  On physical examination, no rales, wheezing or rhonchi were noted, and the lungs were clear to auscultation; the assessments included chronic rhinitis.

On February 2011 chiropractic treatment, the Veteran complained of chronic coughing and wheezing, which he stated had been worsening since Vietnam.

On July 2011 VA general medical examination, there was no history of productive or non-productive cough, wheezing, dyspnea, non-anginal chest pain, hemoptysis, fever, anorexia or night sweats.  There was no evidence of abnormal breath sounds on pulmonary examination.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., COPD.  See 38 U.S.C.A. § 1110.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show a diagnosis of, or treatment for, COPD.  Significantly, the Veteran has not identified a physician who diagnosed COPD, or who provides him treatment for such disease.  Accordingly, there is no valid claim of service connection for COPD.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for COPD.  Accordingly, it must be denied.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine does not apply.  


Sleep apnea

The Veteran contends that he has sleep apnea that was incurred in, or caused by, his service.  His STRs are silent for complaints, findings, treatment or diagnosis of a sleep disorder.

Postservice medical evidence includes the Veteran's complaints of sleep disturbance due to psychiatric disability.  However, the evidence is silent for a diagnosis of sleep apnea.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., sleep apnea.  See 38 U.S.C.A. § 1110.  The record does not include any such evidence.  Treatment records associated with the record do not show a diagnosis of or treatment for sleep apnea, and the Veteran has not identified any physician who diagnosed of sleep apnea, or treats him for such disability.  Accordingly, there is no valid claim of service connection for sleep apnea.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for sleep apnea.  Accordingly, it must be denied.  The Board has considered the doctrine of reasonable doubt; as the preponderance of the evidence is against the claim, the doctrine does not apply.  

Cervical and thoracolumbar spine disabilities 

The Veteran contends that he has cervical and thoracolumbar spine disabilities that were incurred in service, specifically as due to injuries sustained in an automobile accident therein.

The Veteran's STRs show that in October 1966 he was involved in an automobile accident and was treated by a civilian doctor for low back strain, cervical neck strain, and pressure defect on the larynx.  On follow-up treatment, he complained of shooting back pains and headaches; the impression was muscle strain.  X-rays were negative.  On November 1966 treatment, he complained of back and neck pain that radiated to the head, with frequent headaches; physical examination was negative, and the impression was tension headaches.  He was treated with medication.  The remaining STRs are silent regarding neck or back complaints.  On October 1967 service separation examination, the spine was normal on clinical evaluation; in contemporaneous medical history, he reported recurrent back pain.  The examiner noted that the Veteran sustained whiplash and lower back strain in an October 1966 car accident.

On May 2008 VA treatment, the Veteran denied pain or stiffness of the neck, muscle or joint pain, stiffness, swelling, or arthritis.  On April 2009 VA treatment, he complained of low back discomfort with no radiation and cervical discomfort to the right side, with onset 8 years earlier.

On July 2011 VA examination, the Veteran reported that he had experienced back and neck pain since being involved in an October 1966 car accident in service.  He reported that he was treated with medication at St. Albans and then went to Oakland, California for treatment of injuries.  He related that thereafter he was deployed to Vietnam.  It was noted that there was no documentation of neck and back pain following the Veteran's discharge from service, although he reported on examination that he continued to have back and neck pain.  He reported that he had received epidural injections for back and neck pain in the 1990s as well as physical therapy.  He reported that he had fatigue, decreased motion, stiffness, weakness, spasm, and spine pain in the thoracolumbar and neck areas that were constant, moderate, and worse with mobility.  Cervical spine X-rays showed cervical spondylosis, mildly progressed since 2008; spondylolisthesis was no longer demonstrated.  January 2010 lumbar spine X-rays showed mild to moderate osteoarthritis changes primarily involving the lower thoracic spine.  May 2010 lumbar spine MRIs showed mild lumbar spondylosis with nerve root impingement at L2-L3 and L5-S1.  Following physical examination, the diagnosis was multilevel cervico/thoracic/lumbar spondylosis.  In an October 2011 addendum, the examiner opined that it is less likely than not (less than 50/50 probability) that the Veteran's multilevel cervico/thoracic/lumbar spondylosis was caused by or a result of service.  The examiner noted that the Veteran was involved in a car accident during service, but was able to be deployed to Vietnam after the accident and completed his service in the 1960s; there is no further documentation regarding his neck and back pain until the 1990s and 2000s and no documented continuity of care for about 30 years.

On August 2013 consultation and examination, the Veteran reported lumbar spine pain that was constant in varying degrees, with lumbosacral spasm.  He reported chronic pain in the T8-T12 region, and vertebral motion in this area was markedly restricted.  Chiropractor Dr. Yocom opined that the Veteran suffers from lumbar spine pain related to service, and that chronic thoracic myalgia and degenerative joint disease of the thoracic spine is more likely than not secondary to chronic and repetitive compensation and adaptation secondary to weight shifting and altered gait caused by the lumbar spine; he opined that it is more likely than not that this is directly and causally related to the Veteran's military service.  The chiropractor also opined that the Veteran suffers from cervical spine strain/pain related to service; no further explanation was offered.

As is noted above, the Veteran was involved in an automobile accident during service in which he sustained a back strain and a neck whiplash injuries that were acute and resolved; a chronic cervical or thoracolumbar spine disability was not noted in service; found on service separation examination; or clinically documented post-service in the evidence of record prior to 2011 [he reported on July 2011 examination that he was treated, including with epidural injections and physical therapy, for neck and back problems in the 1990's but has not submitted records of such treatment nor identified the providers to VA (for assistance in securing the records), the logical assumption therefore being that either the records do not exist, or that they do not support his claims].  The Veteran has, in his more recent accounts, including on VA examination in July 2011 and 2013 evaluation by a private chiropractor, reported that he has had continuous back complaints since the automobile accident in service.  But those accounts are outweighed in probative value by factors such as that following resolution of the acute injuries sustained in the automobile accident in service he was able to be deployed to Vietnam; that on examination for separation from service no neck or back abnormalities were noted on clinical evaluation, and no current neck or back complaints were reported; that there was a very lengthy postservice intervening period before the earliest postservice neck or back complaints are documented in the record; and that when the complaints were first documented postservice (as shown by evidence in the record), in 2008, the Veteran reported he had had such complaints for about 8 years, i.e., beginning about 35 years following his discharge from service.  Weighed against these facts, the Veteran's self-serving accounts of continuity of complaints since the automobile accident in service are deemed not credible, and lack probative value.  Therefore, service connection for the disabilities on the basis that they became manifest in service and persisted is not warranted.  As arthritis of the neck or back is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Board finds that the service and postservice evaluation/treatment records, overall, provide evidence against these claims, indicating that the Veteran does not have a current disability of the cervical spine or the thoracolumbar spine related to service.  The more probative evidence in the record is against a finding that any current cervical spine or thoracolumbar spine disability was incurred in or caused by the Veteran's active service.  

In the absence of credible evidence of continuity of complaints since an injury in service, whether or not a chronic disease (such as cervical or lumbar degenerative disease) may be related to the remote injury in service is a medical question that requires medical expertise.  The Veteran is a layperson, and has not demonstrated or alleged expertise in determining the etiology of the chronic disease.  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in these matters is without probative value.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against these claims.  Accordingly, the appeal in these matters must be denied.


Diabetes mellitus 

The Veteran contends that he has diabetes mellitus that was incurred in service.  The record shows that he served in Vietnam.  By virtue of such service he is presumed to have been exposed to herbicides in service.

The Veteran's STRs are silent for complaints, findings, treatment or diagnosis of diabetes.  On October 1967 service separation examination, his endocrine system was normal on clinical evaluation.

On May 2008 VA treatment, the Veteran denied dysuria, polyuria, frequency or hesitancy.  On July 2011 VA general medical examination, there was no history of urgency, dysuria, urinary frequency or nocturia.

On July 2011 VA diabetes examination, it was noted that the Veteran did not have a diagnosis of diabetes, and review of the labs showed that he did not meet the diagnostic criteria for a diagnosis of diabetes.  He did not take any diabetic medication, and denied symptoms of polyuria, polydipsia, or polyphagia.  The examiner opined that the Veteran does not meet the diagnostic criteria for diabetes (and therefore, the claimed secondary complications of peripheral neuropathy and erectile dysfunction were not addressed).

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., diabetes mellitus.  See 38 U.S.C.A. § 1110.  The record does not include any competent evidence that the Veteran has/or has had a diagnosis of, or treatment for diabetes mellitus.  He has not identified any physician who diagnosed diabetes mellitus, or who provides him treatment for such disease.  The diagnosis of diabetes is suggested by symptoms noted above, and is confirmed by diagnostic studies.  As no laboratory studies have produced values diagnostic of diabetes, it is not shown that the Veteran has such disease.  Accordingly, he has not presented a valid claim of service connection for diabetes mellitus.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hence, the appeal in the matter must be denied.  There is no doubt in the matter requiring resolution.

Erectile dysfunction (ED)

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b).

The Veteran's STRs are silent for any complaints, findings, treatment or diagnosis regarding erectile dysfunction.  On October 1967 service separation examination, the genitourinary system was normal on clinical evaluation.

On July 2011 VA spine examination, the Veteran reported erectile dysfunction, which the examiner opined is due to age.

On July 2011 VA diabetes examination, the examiner noted that the Veteran has not been diagnosed with diabetes, and review of the labs showed that he did not meet the diagnostic criteria for the diagnosis of diabetes.  He did not take any diabetic medications, and he denied symptoms of polyuria, polydipsia, or polyphagia.  The examiner opined that the Veteran does not meet the diagnostic criteria for diabetes; therefore, the claimed secondary condition of erectile dysfunction was not addressed.

ED was not noted in service, and is not alleged to be directly related to the Veteran's service.  His theory of entitlement to service-connection for such disability is one of secondary service connection; he alleges that he has ED secondary to a service-connected disability.  He has established service connection for PTSD, rated 70 percent.  [He has also sought service connection for other disabilities to which ED may be related, including a lumbar spine disability and type 2 diabetes, service connection for which is denied herein.]

Whether or not an insidious process (such as ED) was caused or aggravated by a service connected disability (such as PTSD) is a medical question.  The Board finds the July 2011 VA examinations/medical opinions to be entitled to substantial probative weight in this matter; they took into account a thorough review of the Veteran's record/medical history, and a physical examination (that included all pertinent and necessary findings) and rationale that accurately cites to supporting factual data.  Those opinions, which the Board has finds adequate and probative, indicate that the Veteran's ED is due to age, as opposed to any service-connected disability.  In the absence of competent evidence to the contrary the Board finds them persuasive.  The Veteran's own opinion in this matter has no probative value.  He is a layperson; does not allege having any medical expertise; and does not cite to any supporting medical opinion or treatise evidence. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for ED, and that the appeal in the matter must be denied.

Left hand disability

The Veteran contends that he has a left hand disability that was incurred in or caused by service.  His STRs are silent for complaints, findings, treatment or diagnosis regarding a left hand disability.  On October 1967 service separation examination, his upper extremities were normal on clinical evaluation.

On May 2008 VA treatment, the Veteran denied muscle or joint pain, stiffness, swelling or arthritis.  Physical examination revealed full range of motion throughout the extremities, and no joint deformities were noted; motor strength was 5/5.

On July 2011 VA general medical examination, there were no joint symptoms or flare-ups of joint disease.  There were no hand problems or flare-ups of hand disease.  There were no symptoms of the upper extremities.  On physical examination, there was no impaired strength or dexterity of either hand; there was no angulation, ankylosis or amputation of one or more digits of either hand; there was no thumb disorder; and there was no gap between any finger and the proximal transverse crease of the hand on maximal flexion of the finger.

On August 2013 consultation and examination, chiropractor Dr. Yocom opined that the Veteran suffers from ulnar nerve radicular pain related to service.  No further explanation was offered.

Once again, the threshold requirement is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a left hand disability.  See 38 U.S.C.A. § 1110.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis or treatment for any left hand disability.  The Veteran has not identified a physician who has diagnosed a left hand disability, or who provides him treatment.  [The Board notes Dr. Yocom's opinion that the Veteran has neuropathy of the hand that is related to service.  This decision does not address such pathology, as it is encompassed by the Veteran's separate claim of service connection for peripheral neuropathy of the upper extremities, which is being remanded for development.]  Accordingly, there is no valid claim of service connection for a left hand disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hence, the appeal in the matter must be denied.


ORDER

Service connection for TBI with vertigo, nausea and headaches is denied.

Service connection for COPD is denied.

Service connection for sleep apnea is denied.

Service connection for a cervical spine disability is denied.

Service connection for a thoracolumbar spine disability is denied.

Service connection for diabetes mellitus is denied.  

Service connection for erectile dysfunction is denied.

Service connection for a left hand disability is denied.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims remaining on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  

Regarding the rating for PTSD, the Veteran contends that his symptoms have worsened since he was last examined by VA.  His most recent VA psychiatric examination was in July 2011 (approximately five years ago).  He contends that the rating assigned does not reflect his current PTSD symptoms.  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  Accordingly, a contemporaneous examination is necessary.

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, entitlement to a TDIU rating has been raised by the record; specifically, in a May 2012 statement, VA psychiatrist Dr. Aybar-German opined that the Veteran's mental health disability impairs his ability to get along at home, socialize appropriately, and obtain gainful employment.  On December 2013 private psychological evaluation, Dr. Anderson opined that the Veteran has problems with emotional and behavioral controls, as evidenced by his history of angry outbursts, and that this is likely to render him to be a danger to any work environment.  In a January 2015 statement, Dr. Aybar-German opined that the Veteran's mental health condition may interfere with his ability to function at home and in a work setting.  The Board notes that entitlement to TDIU was denied in the November 2011 rating decision on appeal.  However, it has been re-raised by the record as part and parcel of this increased rating claim, and the Veteran submitted a new VA Form 21-8940 (claim for TDIU) in December 2013.  Therefore, it must be developed and adjudicated on remand.

Regarding service connection for peripheral neuropathy of both upper and both lower extremities, on July 2011 VA TBI examination, the Veteran reported sensory changes of the bilateral hands and left hand weakness.  Sensory testing of the right upper extremity showed decreased pain/pinprick and decreased light touch in a T1 distribution, and sensory testing of the left lower extremity showed decreased vibration in the great toe.  However, the examiner did not offer any diagnosis or opinion regarding these findings.  The Board notes that the Veteran served in Vietnam and is presumed to have been exposed to herbicides therein; early onset peripheral neuropathy is included on the list of disabilities considered to be related to herbicide exposure.  A new examination is indicated.

Regarding hearing loss and tinnitus, the Veteran has stated (and is competent to observe) that he has had chronic hearing loss and tinnitus since his active duty service.  Given the statements that he has experienced continuous symptoms since service, the low threshold standard (for when an examination to secure a medical nexus opinion is necessary) endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is met.  The questions presented (whether the record supports the Veteran's allegations of continuous hearing loss and tinnitus symptoms, and whether such disability is related to service) are medical in nature, and an examination to secure an advisory medical opinion that addresses them is necessary.

Finally, relevant VA evaluation or treatment records may be outstanding.  VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA psychiatric evaluations and/or treatment the Veteran has received, as well as updated records of any VA evaluations or treatment he has received for peripheral neuropathy, hearing loss, or tinnitus..

2.  The AOJ should then arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his claimed peripheral neuropathy of both upper and both lower extremities.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each neurological disability entity of the extremities found.  

(b) Please identify the likely etiology of each neurological disability entity diagnosed.  Specifically, is any peripheral neuropathy found an "early onset" type of peripheral neuropathy?  If not, please opine further regarding the likely etiology for the disability, and specifically whether it is at least as likely as not (a 50% or greater probability) that the disability was incurred in or caused by the Veteran's active duty service, to include as due to his presumed exposure to herbicides therein.  

The examiner must explain the rationale for all opinions.

3.  The AOJ should also arrange for an audiological examination of the Veteran to ascertain whether or not he has a hearing loss disability (as defined in 38 C.F.R. § 3.385), and if so its likely etiology (specifically whether it is related to his service), as well as the likely etiology of his claimed tinnitus.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination/interview of the Veteran, the examiner must offer opinions that respond to the following:

(a) Does the Veteran now have a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385 in either or both ears?  

(b) If a hearing loss disability is found, the examiner should further opine whether such disability is at least as likely as not (a 50% or greater probability) related to exposure to noise trauma in service (he was an ordnance clerk, and some exposure to noise trauma may reasonably be assumed).  The examiner must explain the rationale for the opinion; if it is to the effect that the hearing loss is unrelated to service, the provider should identify the etiology for the hearing loss considered more likely (explaining why that is so).

(c) The examiner should also opine whether the Veteran's claimed tinnitus is at least as likely as not (a 50% or better probability) related to his service, to include as due to exposure to noise trauma therein.  The examiner must explain the rationale for the opinion in detail; if the opinion is to the effect that the tinnitus is unrelated to service, please identify the etiology(ies) for the tinnitus considered more likely.

The examiner must explain the rationale for the opinions.

4.  The AOJ should also arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the current severity of his psychiatric disability.  The Veteran's entire record should be reviewed by the examiner in connection with the examination (and the examiner should have available for review 38 C.F.R. §§ 4.126, 4.130, i.e., the portions of VA's Rating Schedule pertaining to the rating of psychiatric disability).  The examiner should describe all symptoms of the PTSD (and their impact on occupational and social functions) in detail.  The examiner should specifically note the presence (and frequency/severity) or absence of each symptom listed in the criteria for a 100 percent schedular rating, as well as all symptoms of similar gravity found that are not listed in the rating criteria.  The examiner should opine as to the impact of the Veteran's psychiatric disability on his employability, i.e., is he precluded from participating in regular substantially gainful employment consistent with his education and occupational experience.  If not, please provide some examples of the types of employment that remain feasible despite the PTSD.

The examiner must include rationale with all opinions.

5.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case (SOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board.

6.  The AOJ should also fully develop the matter of entitlement to a TDIU rating, to include providing the veteran the appropriate VCAA-mandated notice, and adjudicate the matter.  If that benefit is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an SOC is issued, such matter should also be returned to the Board, if in order, for appellate review.  [He is advised that this matter will not fully be before the Board unless he initiates, and perfects, an appeal of a negative determination by the AOJ.]

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


